COX, Judge
(concurring):
I concur.* However, to put uniformity into the Uniform Code of Military Justice, I would adopt the per se rule articulated by the en banc United States Army Court of Military Review in United States v. Moore, 26 M.J. 692 (1988), pet. filed, 26 M.J. 311 (Daily Journal June 1, 1988).
As I read the Moore opinion, it suggests that trial counsel should give the convening authority credit for having wisely selected as members those who “are best qualified ... by reason of age, education, training, experience, length of service, and judicial temperament,” Art. 25(d)(2), UCMJ, 10 U.S.C. § 825(d)(2), by not challenging members of an accused’s race peremptorily unless there is good reason to do so. See United States v. Carter, 25 M.J. 471, 477 (C.M.A.1988) (Cox, J., concurring).
In short, although the Government enjoys a peremptory challenge, sound practice would suggest using it sparingly and only when a challenge for cause has not been granted. If the grounds for the challenge for cause are on the record, Batson v. Kentucky, 476 U.S. 79,106 S.Ct. 1712, 90 L.Ed.2d 69 (1986), will most likely be satisfied.

 The only thing that bothers me about this is that I don’t know what impact it will have on the "Hound Dog Rule.”